             Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION
VICTOR O. ROBINSON,                  :
                                     :
      Plaintiff,                     :
                                     : CASE NO.
v.                                   : 3:21-CV-94 (CAR)
                                     :
LAMONTE E. SCOTT, et al,             :
                                     :
      Defendants.                    :
____________________________________

                 ORDER ON MOTION TO PROCEED IN FORMA PAUPERIS

          Currently before the Court is Plaintiff Victor O. Robinson’s Renewed 1 Motion to

Proceed In Forma Pauperis (“IFP”) [Doc. 5]. Plaintiff, proceeding pro se, seeks to initiate a

lawsuit against Lamonte E. Scott, the State Bar of Georgia, Manley F. Brown, and Phillip

M. Brown. For the reasons explained below, the Court GRANTS his Motion to proceed

IFP [Doc. 5]. However, if Plaintiff wishes to maintain this action, he must file a recast

Complaint within twenty-one (21) days of the date of this Order, which will supersede

his original Complaint, as hereinafter directed.

A. Motion to Proceed IFP

          Motions to proceed IFP are governed by 28 U.S.C. § 1915(a)(1), which provides:

          [A]ny court of the United States may authorize the commencement,
          prosecution or defense of any suit, action or proceeding, civil or criminal,


1   This Court previously denied Plaintiff’s motion to proceed IFP [Doc. 2] because he provided insufficient
factual information regarding his financial situation.


                                                       1
           Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 2 of 6




        or appeal therein, without prepayment of fees or security therefor, by a
        person who submits an affidavit that includes a statement of all assets such
        prisoner possesses 2 that the person is unable to pay such fees or give
        security therefor.

        When considering a motion to proceed IFP filed under § 1915(a), “[t]he only

determination to be made by the court . . . is whether the statements in the affidavit satisfy

the requirement of poverty.” 3 The Court should accept statements contained in an IFP

affidavit, “absent serious misrepresentation.” 4 Although a litigant need not show he is

“absolutely destitute” to qualify under § 1915(a), he must show that “because of his

poverty, he is unable to pay for the court fees and costs, and to support and provide

necessities for himself and his dependents.” 5

        The Court has reviewed Plaintiff’s application to proceed IFP and is satisfied that

he cannot pay the court fees because of his poverty. Plaintiff states he has $20 in his bank

account; $15 on a debit card; and he is living with his son. He receives $714.00 per month

for disability. Thus, Plaintiff qualifies as a pauper under §1915, and his Motion is

GRANTED [Doc. 5].




2 “Despite the statute’s use of the phrase ‘prisoner possesses,’ the affidavit requirement applies to all
persons requesting leave to proceed IFP.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306, n. 1 (11th
Cir. 2004).
3 Martinez v. Kristi Keaners, Inc., 364 F.3d 1305, 1307 (11th Cir. 2004) (internal quotation marks and citation

omitted).
4 Id.

5 Id. (citation omitted).


                                                       2
              Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 3 of 6




B. Preliminary Screening

           Because Plaintiff is proceeding IFP, the Court is required to screen his Complaint

and must sua sponte dismiss the complaint or portion thereof which (1) is found to be

frivolous or malicious, (2) fails to state a claim on which relief may be granted, or (3) seeks

monetary relief against a defendant who is immune from such relief. 6 Title 28 U.S.C. §

1915(e) “accords judges not only the authority to dismiss a claim based on an

indisputably meritless legal theory, but also the unusual power to pierce the veil of the

complaint’s factual allegations and dismiss those claims whose factual contentions are

clearly baseless.” 7

           A claim is frivolous when it appears from the face of the complaint that the

factual allegations are “clearly baseless” and the legal theories “indisputably meritless,”

or when it is apparent that “the defendant’s absolute immunity justifies dismissal

before service of process.” 8 “Dismissal for failure to state a claim is appropriate when

the facts as pleaded do not state a claim for relief that is ‘plausible on its face’” 9 and is

governed by the same standard as a dismissal under Federal Rule of Civil Procedure

12(b)(6). 10 The plausibility standard is met only where the facts alleged enable the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.



6 28 U.S.C. § 1915(e)(2)(b).
7 Neitzke v. Williams, 490 U.S. 319, 327 (1989).
8 Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993).

9   Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009)).
10   See, e.g., Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).
                                                           3
              Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 4 of 6




A plaintiff need not plead detailed factual allegations, but he must demonstrate more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do. 11 However, pro se “pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.” 12

           As is its duty, the Court has scrutinized Plaintiff’s Complaint and liberally

construed his assertions. 13 Plaintiff’s Complaint is almost impossible to decipher. The

handwritten allegations are disjointed and incoherent, with handwritten comments in the

margins of what appears to be excerpts of two letters to the State Bar of Georgia. The

comprehensible sections of the Complaint contain conclusory allegations with little to no

context or factual basis. Plaintiff appears to allege all Defendants played a role in

defrauding him, stealing his money, and forging his signature on documents—among

other accusations. [Doc. 3]. He asserts this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331 14 under the Racketeer Influenced and Corrupt Organizations

(RICO) Act. 15 And he seeks $25,000,000 in damages from each Defendant.




11Simpson v. Sanderson Farms, Inc., 744 F.3d 702, 708 (11th Cir. 2014) (citing Iqbal, 556 U.S. at 678; Twombly,
550 U.S. at 555, 570) (internal citations and quotations omitted).

12 Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (citations omitted).
13 See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam) (“Pro se pleadings are
held to a less stringent standard than pleadings drafted by attorneys and will, therefore, be liberally
construed.”).
14 This Court assumes Plaintiff is attempting to assert a cause of action under the federal RICO Act. If the

plaintiff were to bring a claim under the Georgia RICO laws, this Court would not have jurisdiction to
hear the case.
15   18 U.S.C. §§ 1961-68.

                                                        4
               Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 5 of 6




            Plaintiff’s allegations are insufficient to state a cause of action or establish federal

question jurisdiction under the RICO Act. In order “to state a claim under RICO, 18

U.S.C. § 1962(c), plaintiffs must allege four elements: "(1) conduct (2) of an enterprise (3)

through a pattern (4) of racketeering activity." 16 To establish a pattern of racketeering

activity, a plaintiff must allege that a defendant committed at least two predicate

racketeering acts that demonstrate criminal conduct of a continuing nature. 17

Additionally, plaintiffs bringing a civil RICO action for damages must show (1) that an

injury occurred to business or property and (2) "that such injury was 'by reason of' the

substantive RICO violation." 18 The "by reason of" standard requires that the defendant's

misconduct directly and proximately cause the plaintiff's injury. 19 When evaluating

proximate cause in a RICO case, a court must ask "whether the alleged violation led

directly to the plaintiff's injuries." 20

            Plaintiff’s allegations are wholly insufficient to state a federal RICO claim. Plaintiff

has not alleged nor provided any factual basis to establish the conduct described was

preformed by an enterprise and involved a pattern of racketeering activity. Thus, Plaintiff

has failed to state a claim upon which relief may be granted.




16Lawrie v. Ginn Dev. Co., LLC, 656 F. App'x 464, 467 (11th Cir. 2016) (Citing Williams v. Mohawk Indus., Inc.,
465 F.3d 1277, 1282 (11th Cir. 2006)).
17 See Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1264 (11th Cir. 2004).

18 18 U.S.C. § 1964(c); Williams, 465 F.3d at 1283.

19   Id. at 1287.
20   Id. (quoting Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006)).
                                                           5
            Case 3:21-cv-00094-CAR Document 6 Filed 09/09/21 Page 6 of 6




        The United States Court of Appeals for the Eleventh Circuit has “held that when

a more carefully drafted complaint might state a claim, a plaintiff must be given at least

one change to amend the complaint before the district court dismisses the action with

prejudice.” 21 Thus, rather than dismiss Plaintiff’s Complaint, the Court will allow Plaintiff

the opportunity to file a recast Complaint if he wishes to do so.

         In the recast complaint, Plaintiff must describe his claims; allege all facts necessary

to support his claims; identify and explain how each Defendant’s actions violated his

rights and caused him harm.

                                              CONCLUSION

        Plaintiff’s Motion to Proceed IFP [Doc. 5] is GRANTED. However, if Plaintiff

wishes to proceed on the action, he MUST submit a recast Complaint within twenty-one

(21) days from the date of this Order. The recast Complaint must be filed in accordance

with the directives contained in this Order. If Plaintiff fails to respond within the twenty-

one (21) days, the Court will dismiss this action with prejudice. Upon receipt of any

amended complaint, the Court will re-evaluate the Complaint pursuant to 28 U.S.C. §

1915(e). There will be no service of process until further order from the Court.

        SO ORDERED, this 9th day of September, 2021.

                                                    s/ C. Ashley Royal_________________
                                                    C. ASHLEY ROYAL, SENIOR JUDGE
                                                    UNITED STATES DISTRICT COURT

21Gary v. U.S. Gov’t, 540 F. App’x 916, 917 (11th Cir. 2013); Langlois v. Traveler’s Ins. Co., 401 F. App’x 425,
427 (11th Cir. 2010).
                                                        6
